Cobb, J.
1. The general lien given to laborers under the Civil Code, § 2792, upon all the property of their employers, and the special lien on the products of their labor, given under the Civil Code, § 2793, arise only for the amount due for the work done.
Argued October 6,
Decided October 31, 1900.
Foreclosure of lien. Before Judge Janes. Haralson superior court. July term, 1900.
James Beall, for plaintiff.
2. It follows from what is above announced, that when a contract between an employer and an employee provides for the labor of the latter as well as for the use of his property, the employee is entitled to a laborer’s lien only for the work done, and not for the hire of his property.
3. The evidence authorized the verdict, and there was no error in refusing to grant a new trial.

Judgment affirmed.

All the Justices concurring, except Little, J., absent.